Opinion by
Cline, J.
It appeared that the-merchandise consists of olive oil in drums imported from Tunisia and that the immediate containers were marked “Made in Prance.” As Tunisia was the country of origin of the olive oil it was held that it was not legally marked and the protest was overruled. Mitsui v. United States (T. D. 49357) followed. Imperial Linens v. United States (T. D. 49188), Murbas v. United States (T. D. 48089), and Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) distinguished.